Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurin et al. (EP 2993130 A1).
Laurin, in figures 1-4, discloses:
Claim 1: An aircraft comprising: a skin (fuselage, pg. 14, para. 1); a multiplicity of antenna arrangements (18, pg. 14, para. 7 discloses multiple antennas located in different locations), each of which is arranged in a different region of a corresponding multiplicity of mutually spaced regions of the skin and comprises an antenna element that is arranged and configured to emit radio waves into a surrounding area of the aircraft; and a multiplicity of visual indicators (16A, 16B), each of which is assigned to a different antenna arrangement of the antenna arrangements (the limitation "assigned to a different antenna arrangement" is broad enough that it encompasses any multiple visual indicators/multiple antennas combination), wherein each of the visual indicators is arranged on the skin or on the antenna arrangement in a region of the skin in which the assigned antenna arrangement is situated (figs. 1-4) in such a manner that the visual indicator is visible from outside the aircraft and emits light during operation in an on state (the limitation "emits light during operation in an on state" is broad enough that it encompasses any working visual indicator that merely turns on).  
Claim 2: in which for each of the antenna arrangements, the visual indicator assigned thereto is arranged such that when viewed perpendicularly from above from a surrounding area onto the region of the skin in which the antenna arrangement is situated, the visual indicator at least one of at least partially surrounds the antenna element of said antenna arrangement or is arranged, at least in part, above the antenna element (fig. 4).  
Claim 3: which additionally comprises at least one controller (22), the at least one controller being assigned to one or more of the visual indicators and being adapted to control a light emission therefrom.  
Claim 4: in which each of the at least one controllers is configured to switch its assigned one or more visual indicators on and off selectively (pg. 14, paras. 1 and 2).
Claim 12: wherein the antenna element of at 18PATENT APPLICATION5438.143670 least one of the antenna arrangements is arranged on an outside of the skin (pg. 13, para. 3), on an inside of the skin, or in an aperture in the region of the skin in which the antenna arrangement is situated.
Claim 14: A method for controlling an operating procedure of an aircraft as claimed in claim 1, comprising performing the operating procedure according to a light emission by at least one of the visual indicators (pg. 14, paras. 1 and 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laurin et al. in view of Harris (U.S. Patent No. 2,503,109).
Claims 11 and 13: Laurin fails to disclose wherein the antenna element of at least one of the antenna arrangements is embedded in the skin; and wherein for at least one of the antenna arrangements, the associated region of the skin comprises an aperture in which the antenna element is arranged, wherein the antenna arrangement seals the aperture and sits flush with an outer surface of the skin. Harris discloses an aircraft antenna wherein the antenna element is embedded in the skin; and the skin comprises an aperture in which the antenna element is arranged, wherein the antenna arrangement seals the aperture and sits flush with an outer surface of the skin (col. 2, lns. 22-31). It would have been obvious to one of ordinary skill in the art to have combined the teachings of Harris with one of the antenna elements of Laurin, and provided an antenna element of at least one of the antenna arrangements embedded in the skin; and for at least one of the antenna arrangements, the associated region of the skin comprises an aperture in which the antenna element is arranged, wherein the antenna arrangement seals the aperture and sits flush with an outer surface of the skin. The motivation would have been to have reduced drag on the aircraft by mounting the antennas flush with the skin of the aircraft.


Allowable Subject Matter
Claims 5-10 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845